 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 399 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2004 
Ms. Millender-McDonald (for herself, Mr. Rohrabacher, and Mr. Lantos) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Urging the President to provide encouragement and support for the ratification, establishment, and financing of a tribunal for the prosecution of surviving leaders of the Khmer Rouge regime. 
 
Whereas the Khmer Rouge regime of Democratic Kampuchea, led by Pol Pot, Secretary General of the Communist Party of Kampuchea, and other members of the Standing Committee of the Central Committee of the Communist Party of Kampuchea, subjected the people of Cambodia, including various religious groups and ethnic minorities, to genocide and other crimes against humanity between April 17, 1975, and January 7, 1979; 
Whereas genocide and other crimes against humanity committed during the Khmer Rouge regime led to the deaths of over 1,700,000 Cambodians;  
Whereas former United States Secretary of State James A. Baker, III, stated in 1991: Cambodia and the U.S. are both signatories to the Genocide Convention and we will support efforts to bring to justice those responsible for the mass murders of the 1970s if the new Cambodian government chooses to pursue this path; 
Whereas the Cambodian Genocide Justice Act (22 U.S.C. 2656 note) states that it is the policy of the United States to support efforts to bring to justice members of the Khmer Rouge for their crimes against humanity and urges the President to collect, or assist appropriate organizations and individuals to collect relevant data on crimes of genocide committed in Cambodia; . . . to encourage the establishment of a national or international criminal tribunal for the prosecution of those accused of genocide in Cambodia; and . . . to provide such national or international tribunal with information collected pursuant to the Cambodian Genocide Justice Act; 
Whereas the Group of Experts for Cambodia, established pursuant to United Nations General Assembly Resolution 52/135, recommended in a report dated February 18, 1999, that the United Nations establish an ad hoc international tribunal to try Khmer Rouge officials for crimes against humanity and genocide and that as a matter of prosecutorial policy, the independent prosecutor appointed by the United Nations limit his or her investigations to those persons most responsible for the most serious violations of international human rights law and exercise his or her discretion regarding investigations, indictments and trials so as to fully take into account the twin goals of individual accountability and national reconciliation in Cambodia;  
Whereas, after 5 years of negotiations, the United Nations and the Royal Government of Cambodia have agreed to establish a tribunal, the Extraordinary Chambers in the Courts of Cambodia for the Prosecution of Crimes Committed during the Period of Democratic Kampuchea, that recognizes Cambodian sovereignty and has jurisdiction under Cambodian law to try those accused of crimes against humanity during the Khmer Rouge regime; 
Whereas, although a majority of the judges on the tribunal will be from Cambodia, all decisions will require the affirmative vote of at least one judge nominated by the Secretary General of the United Nations; 
Whereas the Extraordinary Chambers will combine the advantages of national justice with international procedural and legal standards in a manner similar to the tribunals established for Sierra Leone, East Timor, and Kosovo; 
Whereas, on May 13, 2003, the United Nations General Assembly approved the agreement between the United Nations and the Royal Government of Cambodia and appealed to the international community to provide assistance, including financial and personnel support, to the Extraordinary Chambers; 
Whereas, on June 6, 2003, the United Nations and the Royal Government of Cambodia signed an agreement to regulate the cooperation between the United Nations and the Royal Government of Cambodia in bringing to trial senior leaders of Democratic Kampuchea; 
Whereas the agreement now awaits ratification by the National Assembly of Cambodia and financial support from the international community; 
Whereas Chhit Choeun (also known as Ta Mok), former Chief of the General Staff of the Armed Forces of the Khmer Rouge, and Kang Khek Iev (also known as Deuch), commandant of the Tuol Sleng prison during the Khmer Rouge regime, are now in detention in Cambodia awaiting trial; and 
Whereas other surviving leaders of the Khmer Rouge regime continue to live freely in Cambodia with complete impunity: Now, therefore, be it 
 
That the Congress— 
(1)urges the President to encourage the National Assembly of Cambodia to ratify the agreement between the United Nations and the Royal Government of Cambodia to establish a tribunal, the Extraordinary Chambers in the Courts of Cambodia for the Prosecution of Crimes Committed during the Period of Democratic Kampuchea, for the prosecution of surviving leaders of the Khmer Rouge regime of Democratic Kampuchea who committed genocide and other crimes against humanity between April 17, 1975, and January 7, 1979; and  
(2)urges the President, after such agreement is ratified, to provide support for the establishment and financing of the Extraordinary Chambers, consistent with the Cambodian Genocide Justice Act (22 U.S.C. 2656 note). 
 
